Citation Nr: 1143173	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  07-12 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1966 to June 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD and assigned a 50 percent disability rating effective January 16, 2005.  In September 2011, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is associated with the claims file and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2011).

Specifically, the Veteran testified at the September 2011 Travel Board hearing that he receives treatment at the McHenry Clinic which is a part of the North Chicago VA Medical Center (VAMC).  Records of any VA treatment the Veteran may have received for his psychiatric disability are constructively of record, are likely to contain pertinent information, and must be secured.  

A May 2008 statement from a readjustment counselor at the Evanston-Rockford Vet Center indicates that the Veteran had been seen there since March 2007.  The records from any such counseling sessions have not been associated with the claims file.  In addition, in a letter dated in March 2010, from "AB Counseling Center", the counselor noted that the Veteran sees him for therapy under the auspices of VA's Readjustment Counseling Program.  These records also have not been associated with the claims file.  As these private records may be pertinent evidence they must be secured.

Finally, the Veteran receives Social Security Administration (SSA) disability benefits.  The RO requested and received medical records from SSA regarding the Veteran's disability benefits.  However, the SSA administrative decision awarding the Veteran disability benefits is not among the documents received from SSA.  Such documents are constructively of record, may contain pertinent information, and must be secured.  

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request a copy of the administrative decision of the award of SSA disability benefits to the Veteran.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.  If such record(s) are unavailable, the reason for the unavailability must be noted in the record.  

2.  The Veteran should be asked to identify all private providers of mental health treatment he has received since 2004, and to provide any authorizations necessary for VA to obtain records of any such private treatment.  The RO should secure for the record copies of complete clinical records, and counseling sessions (those not already associated with his claims folders) from the sources identified.  The Veteran should be notified if any identified records sought are not received pursuant to the RO's request.  

Specifically, records should be obtained from the Alan Belcher Counseling Center; and from Evanston-Rockford Vet Center (from March 2007).  The Veteran must be afforded the time provided by regulation, i.e., one year, to respond.  The RO should secure for the record copies such records.  If he does not respond, or if the providers do not respond to the RO's request, and the Veteran does not arrange for such records to be submitted upon being notified of any such non-response, the claim must be processed further under 38 C.F.R. § 3.158(a).  

3.  The RO should secure for the record copies of the complete updated clinical records (any not already associated with the claims file) of any VA treatment the Veteran has received for psychiatric disability since February 2010 including from the North Chicago VAMC/McHenry Clinic.  

4.  The RO should then readjudicate the claim (to include consideration of the possibility of "staged" ratings, if indicated by facts found).  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


